Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (7,721,382) to Malone.
Regarding independent claim 1, Malone discloses an elongated wiper blade (28), 
a spoiler (40) coupled to and extending between opposite ends along the longitudinal length of the wiper blade (30), and
a connector assembly (64) being operably attached to the spoiler (40) and detachably connecting the windscreen wiper device (22) to an oscillating wiper arm (12) adapted to oscillate the wiper blade (28) along the surface of a curved windshield of a vehicle (See Col. 6 lines 15-30).
Regarding claim 2, Malone discloses that the spoiler (40) is retained on a carrier element (52), the carrier element (52) extending across and operably supporting the wiper blade (30), the carrier element (52) biasing the wiper blade (28) into a curved configuration to seal its full length against the curved windshield of the vehicle (See Col. 6 lines 30-40).
.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2015/0113755) to Cros.
Regarding independent claim 1, Cros discloses an elongated wiper blade (16), 
a spoiler (20) coupled to and extending between opposite ends along the longitudinal length of the wiper blade (16), and
a connector assembly (24) being operably attached to the spoiler (20) and detachably connecting the windscreen wiper device (10) to an oscillating wiper arm (12) adapted to oscillate the wiper blade (16) along the surface of a curved windshield of a vehicle (See paragraphs [0034]-[0038).
Regarding claim 2, Cros discloses that the spoiler (20) is retained on a carrier element (18), the carrier element (18) extending across and operably supporting the wiper blade (16), the carrier element (18) biasing the wiper blade (16) into a curved configuration to seal its full length against the curved windshield of the vehicle (See paragraphs [0036]-[0039]).
Regarding claim 5, Cros discloses that the connector assembly (24) is operably attached to the spoiler (20) approximately at a longitudinal midpoint of the windscreen wiper device (10) (See FIG. 1).



Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2015/0113755) to Cros as applied to claim 1 above, and further in view of U.S. Patent Publication (2009/0044365) to Koppen et al.
Regarding claim 3, Cros is silent regarding that the spoiler is made of a single piece of flexible plastic material allowing it to flex with the wiper blade on the curved windshield. However, Koppen et al. teaches spoiler (16) that is made from plastic. Koppen et al. teaches that the spoiler (16) is flexible in order to ensure equalized pressure with the window. It would have been obvious for one of ordinary skill in the art before the time of filing to modify Cros with plastic spoiler (16) as taught in Koppen et al. in order to ensure complete equalized contact pressure (See paragraph [0025]). 

Regarding claim 6, Cros is silent regarding that the spoiler includes a raised upper wall and a pair of arms that are recessed below and located on opposite lateral sides of the upper wall. However, Koppen et al. teaches a spoiler (16) having a raised upper wall (35) and a pair of arms (14, 14) that are recessed below and located oppiste lateral sides of the upper (35). Koppen et al. teaches that the spoiler (16) provides the ability of the wiper to maintain equalized contact pressure over the window (See paragraphs [0025]-[0028]). It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to include a spoiler (16) in Cros as taught in Koppen et al. in order to prevent streaking and noise (See paragraph [0003] of Koppen et al.).  
Regarding claim 7, Cros as modified with Koppen et al. teaches that the arms of (14, 14) the spoiler (16) are shaped to wrap around a pair of opposite lateral edges (22, 22) of the wiper blade (12), the lateral edges (22, 22) being parallel in relation to one another (See FIG. 2).



Allowable Subject Matter
3.	Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723